FILED
                            NOT FOR PUBLICATION                               DEC 18 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER CARREA, Jr.,                          No. 14-15295

               Plaintiff - Appellant,             D.C. No. 4:13-cv-03762-PJH

  v.
                                                  MEMORANDUM*
JEFFERY BEARD,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Christopher Carrea, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A. Ramirez v. Galaza, 334

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 850, 853 (9th Cir. 2003). We affirm in part, vacate in part, and remand.

       The district court properly dismissed Carrea’s claim alleging that the prison

grievance system is ineffective because prisoners do not have a “separate

constitutional entitlement to a specific prison grievance procedure.” Id. at 860.

       The district court properly dismissed Carrea’s claim alleging that he was

misclassified as a gang member because Carrea failed to allege facts sufficient to

state a plausible claim for relief under any viable legal theory. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff still must present factual allegations sufficient to state a

plausible claim for relief); see also Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976)

(prisoners have no liberty interest in their classification status); Bruce v. Ylst, 351
F.3d 1283, 1287 (9th Cir. 2003) (explaining due process requirements before

placing a gang member in segregation).

       However, the district court dismissed Carrea’s action without addressing

Carrea’s deliberate indifference to serious medical needs claim. Accordingly, we

vacate the judgment and remand with instructions to address the deliberate

indifference claim in the first instance and, if warranted, to provide Carrea with

leave to amend as to that claim. See Weilburg v. Shapiro, 488 F.3d 1202, 1205

(9th Cir. 2007) (“Dismissal of a pro se complaint without leave to amend is proper


                                            2                                         14-15295
only if it is absolutely clear that the deficiencies of the complaint could not be

cured by amendment.” (citation and internal quotation marks omitted)); Ferdik v.

Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (“[B]efore dismissing a pro se

complaint the district court must provide the litigant with notice of the deficiencies

in his complaint in order to ensure that the litigant uses the opportunity to amend

effectively.”); see also Colwell v. Bannister, 763 F.3d 1060, 1070 (9th Cir. 2014)

(deliberate indifference can be found when “officials denied treatment because [the

plaintiff’s] medical need conflicted with a prison policy, not because non-treatment

was a medically acceptable option”).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED in part; VACATED in part; and REMANDED.




                                           3                                     14-15295